Common rules for the internal market in electricity - Agency for the Cooperation of Energy Regulators - Access to the network: cross-border exchanges in electricity - Internal market in natural gas - Conditions for access to the natural gas transmission networks - Fuel efficiency: labelling of tyres - The energy performance of buildings (debate)
The next item is the joint debate on the following items:
the recommendation for second reading by Mrs Morgan, on behalf of the Committee on Industry, Research and Energy, on the Council common position for adopting a directive of the European Parliament and of the Council concerning common rules for the internal market in electricity and repealing Directive 2003/54/EC (14539/2/2008 - C6-0024/2009 -;
the recommendation for second reading by Mr Chichester, on behalf of the Committee on Industry, Research and Energy, on the common position adopted by the Council with a view to the adoption of a regulation of the European Parliament and of the Council establishing an Agency for the Cooperation of Energy Regulators (14541/1/2008 - C6-0020/2009 -;
the recommendation for second reading by Mr Vidal-Quadras, on behalf of the Committee on Industry, Research and Energy, on the Council common position for adopting a regulation of the European Parliament and of the Council on conditions for access to the network for cross-border exchanges in electricity and repealing Regulation (EC) No 1228/2003 (14546/2/2008 - C6-0022/2009 -;
the recommendation for second reading by Mr Mussa, on behalf of the Committee on Industry, Research and Energy, on the Council common position with a view to the adoption of a directive of the European Parliament and of the Council concerning common rules for the internal market in natural gas and repealing Directive 2003/55/EC (14540/2/2008 - C6-0021/2009 -;
the recommendation for second reading by Mr Paparizov, on behalf of the Committee on Industry, Research and Energy, on the Council common position with a view to the adoption of a regulation of the European Parliament and of the Council on conditions for access to the natural gas transmission networks and repealing Regulation (EC) No 1775/2005 (14548/2/2008 - C6-0023/2009 -;
the report by Mr Belet, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council on labelling of tyres with respect to fuel efficiency and other essential parameters - C6-0411/2008 -;
the report by Mrs Ţicău, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council on the energy performance of buildings (recast) - C6-0413/2008 -.
rapporteur. - Madam President, this energy package is the culmination of years of hard work in which Parliament can be very proud of the changes that will now be put in place. We should, in particular, be proud of the fact that the EU's energy consumers have now been put right at the centre of the energy debate for the first time and the issue of energy poverty has now been recognised at European level. The inherit conflict of interests that arises when a company owns both transmission and generation of electricity has been addressed, and the regulatory regime governing the energy markets has been strengthened.
The Electricity Directive, for which I was rapporteur, is part of a package of five measures which seeks improvements in the way the electricity and gas markets work across the continent, to ensure that the markets are better integrated and operate in a fairer and less discriminatory way.
Let me say how grateful I have been for the enormous cooperation from the other rapporteurs on this package, as well as from the shadows, the Commission and the Czech Presidency, for helping us to come to a conclusion on what was sometimes a very challenging debate.
The legislation has seen a raft of new consumer protection measures set out, including ensuring that customers are able to switch suppliers within three weeks, the provision in each Member State of an independent and robust complaints system, and the right to compensation if service levels are not met. This legislation will also ensure that every household in the EU will be fitted with so-called 'smart meters' by 2022. These smart meters will enable customers to better control their energy use and increase energy efficiency, helping to cut energy costs and reduce carbon emissions.
On the European Parliament's initiative, the new legislation also includes special protection measures for vulnerable energy consumers, and the issue of energy poverty will now have to be taken seriously for the first time.
I would like to ask Commissioner Piebalgs if he will now make a commitment that, in future, the energy framework of the EU, in addition to addressing security of supply, sustainability and competitiveness, will also now add a fourth leg - that of affordability - to all future energy policy proposals. An EU-backed report has recently concluded that up to 125 million citizens are affected by energy poverty. Member States now must take appropriate measures which could lead to the prevention of hundreds - if not thousands - of deaths in the poorest households across the continent. We will also see the end to discriminatory pricing on prepayment meters.
The most controversial part of the package centred on whether there was a need for full ownership unbundling in the energy markets - in other words, a total separation of transmission systems from generation. The market structure in some Member States means that the monopoly enjoyed by transmission system operators, who also own the means of generating electricity, offers no incentive to encourage other players onto the market, thereby undermining competition. Parliament has now accepted a compromise that will allow ownership of both transmission and generation on condition that we see increased checks and balances to ensure the removal of the inherent conflict of interest that arises. Many of us reluctantly accepted the compromise because we believe that the wind is blowing in the direction of wholesale separations, and these integrated companies are likely to separate regardless of this directive.
The Commission's efforts in exposing the abuses of some companies is starting to pay off, with examples of companies like E.ON and RWE agreeing to sell their transmission networks following anti-trust investigations. We are also going to see a strengthening of national regulatory authorities.
I would like to thank everybody for their cooperation, and I think we should be proud of what we have done for the consumers of the EU.
rapporteur. - Madam President, this package is, I hope, more a case of 'third time lucky' than 'work in progress'. I view the future role of the Agency for the Cooperation of Energy Regulators as crucial in achieving the long-desired internal market in gas and electricity.
During the trialogue negotiations, it became clear to me that the improvements put forward by me on behalf of Parliament are essential for fair and effective energy markets. My objective has been to create an agency with greater independence and decision-making powers. In particular, if it is to contribute effectively to the development of a single, competitive, energy market, the Agency needs more powers to tackle cross-border issues and encourage effective cooperation between transmission system operators (TSOs) and national regulatory authorities (NRAs).
However, with greater power there should be greater accountability and transparency. I have in mind the general principle that we should reinforce the independence of the Agency so as to make it both more effective and more credible by increasing the ways in which the Agency is accountable, in particular to this Parliament. I believe this will happen.
I should say that a number of the roles we have given to the Agency sound more consultative than concrete, but we have tried to create opportunities for innovative regulation by drawing attention to areas where action is needed but the Agency does not have the appropriate powers to act.
Let me first emphasise the increased forms of accountability that we have negotiated. The director will appear before the relevant committee of this House, both prior to appointment and during his or her term of office, to make a statement and answer questions. Likewise, the chairman of the board of regulators can attend the relevant committee and give an account of their work. Parliament has gained the right to nominate two of the members of the administrative board. All of this gives the Agency a forum in the public domain to make its voice heard on issues of its choice.
Turning to the roles I mentioned, I believe that monitoring internal markets in gas and electricity, participating in the development of network codes, contributing to the implementation of the guidelines on trans-European energy networks, monitoring progress on implementation of projects to create new interconnector capacity, having the power to decide on exemptions from requirements for investments in infrastructure, monitoring implementation of the 10-year network investment plans and having powers to issue opinions and recommendations to TSOs - along with other aspects that I do not have the time to enumerate - will all give the Agency ample opportunities to bring about change.
Finally, we have introduced requirements for streamlined decision-taking. I hope that the Agency will rise to the challenges we have posed. We have also created the opportunity for the Commission to come forward with its report on the working of the Agency and to make suggestions as to further tasks and roles that the Agency might fulfil, in the light of experience.
I would like to thank our fellow rapporteurs, the other two institutions and the Commissioner in particular for their hard and constructive work in achieving the final compromise package. I hope the fact that I have been invited to speak second, not fifth, is clear recognition of the true significance and importance of this proposal.
rapporteur. - Madam President, I would like to start by sincerely thanking the rapporteurs, the shadow rapporteurs, Commissioner Piebalgs and Ambassador Reinišová for the excellent cooperation during the first three months of this year. That cooperation has been the main engine of the successful outcome we will be voting on this week. Negotiations have been long, complex and sometimes tough, but I think we have managed to get an agreement that is satisfactory to all parties.
Regarding the overall package, as it has been negotiated, Parliament can be proud of the final text. Indeed, our very strong first-reading agreement on ownership unbundling gave the negotiating team a lot of leverage during the talks. This has allowed us to obtain a much tighter regulatory framework, in particular in countries with the ITO model in place, where the competencies of national regulators will be increased, with independence from both governments and industry. This new role will reduce the risk of uncompetitive behaviour, especially in circumstances where vertically integrated companies abuse their position to stop investments in new capacity.
Furthermore, agreement has been reached on the review clause that will allow us to check, in a few years, whether all models satisfy our goals of achieving a fully competitive and legalised market. Moreover, we have substantially increased the provisions on consumer protection with regard to, among other things, billing information and improved conditions for switching suppliers.
Finally, another big success has been the introduction of a new provision in the third-country clause, whereby the certification of a transmission system operator (TSO) from a third country could now also be denied if the security of supply of the Union as a whole, or that of an individual Member State, other than the one where the certification is requested, is threatened.
Concerning the electricity regulation, I would like to make clear that this regulation plays a crucial role, since it gives Member States the tools needed to significantly increase interconnection capacity within the Union by the development and establishment of binding network codes to be applied by all transmission system operators to exchanges, thus removing one of the main physical barriers to the completion of the internal electricity market.
The agreed text also enhances the role of the Agency for the Cooperation of European Regulators in this process, in line with the first reading in the European Parliament. I must admit that Parliament hoped for a much more ambitious agency. However, we understand that this is only the first step in a long process of integration of regulatory frameworks.
We have managed to include a new provision whereby the Agency will be able to propose the basic criteria to be included in the granting of exemptions for new interconnections. This is particularly relevant since it is one of the main obstacles investors in new capacity face when dealing with different Member States. Having to follow several different regulatory procedures can sometimes lead to confusing results and put off investors - take, for example, Nabucco.
This regulation also establishes, and gives a defined role to, the European Network of Transmission System Operators for Electricity (ENTSO), which will be in charge of drafting the network codes to be submitted to the Agency, as well as developing coordinated mechanisms for emergency situations such as the European Union-wide blackouts we have suffered in the recent past.
I would like to finish by thanking all the technical staff, whose work has enabled us to obtain an agreement which, at the very beginning of the negotiations, we at times lost faith in reaching.
Madam President, ladies and gentlemen, I would like to thank the Czech Presidency, the Commission, Mrs Niebler, as the Chairman of the Committee on Industry, Research and Energy, my fellow rapporteurs on this energy package, the shadow rapporteurs and the committee's secretariat, including all its officials, for their cooperation and for the skill they have displayed in working on this issue.
We all can and should be proud of the result we have achieved; I certainly am, thinking about the work I did when I inherited the directive on the internal market in gas, with problems that had no easy solutions. I am happy that this, my second term of office as an MEP, has coincided with the concluding stage of this package, which I believe to be one of the most important matters dealt with in this term of office, and one which will benefit our electorate, the citizens of Europe.
The Gas Directive that will enter into force from 2011 brings in significant innovations in the sector: one important result that should be emphasised is that the ITO option has been achieved. This will open up the markets and ensure that real progress is made towards a system that will genuinely allow the European Union to speak with one voice on energy issues. The ITO system is the true innovation in this package and it is the area where the European Parliament can be said to have achieved the best outcome.
The new Gas Directive attributes much importance to the gas authorities and to the agency. The directive gives legitimacy to the authorities in their role, particularly in those countries where they are to start their activities from scratch. It is therefore a matter of fundamental importance that we have designated the role and responsibilities of these bodies, and have given them broad powers, since the authorities have the difficult task of controlling the common energy market.
Another detail, which was added in at the trialogue stage, is the exemption from the common rules for so-called 'closed' systems, such as airports, hospitals, stations, industrial sites, and so on, which because of their specific individual features are subject to a more favourable system. This is an example of the attention paid by the new directive to the needs of European citizens.
In my view, it is, in fact, European citizens that will really benefit from this directive, since with the use of smart meters they will have access to all the information relating to their bills and will be able to assess the best offer on the market and to choose their supplier on the basis of the best price, because while it is true that it will take some years to see the effects of this liberalisation, nonetheless it cannot be denied that the entry of new operators onto the market will lead to a fall in prices and to more favourable market conditions for EU citizens.
Another important element is the recognition of European transmission network systems that will provide gas supply security to European citizens. All this also hinges on the strengthening and creation of new infrastructure such as regasification facilities and storage facilities, which will be the driving force behind the third package. What is required, therefore, is the opening up of a competitive market, ensuring long-term investment and contracts from firms in the sector, particularly in the new Member States, where the creation of new infrastructure would also make it possible to resolve long-standing problems relating to energy dependence.
The protection of more vulnerable consumers has been taken into account, by giving the national and regional authorities the option to guarantee their gas supplies at the most critical times. The successful outcome on this Gas Directive and the energy package as a whole once more highlights the role of Europe and its institutions in acting for European citizens.
Madam President, Commissioner, I would first of all like to express how pleased I am that agreement was reached between the European Parliament and the Council on the Third Energy Package, including the regulation on conditions for access to the gas transmission networks, for which I am the rapporteur. I would like to mention the contribution made by the Czech Presidency and the active support from the European Commission in finding common solutions.
In terms of access to the gas transmission networks, the Third Energy Package's objectives have been achieved. The foundation has been laid for creating a common European energy market, based on rules set out in detail in the binding network codes. The opportunities have been increased for developing regional cooperation where, alongside the European Network of Transmission System Operators and the national regulators, the Agency for the Cooperation of Energy Regulators will also play a considerable motivating role.
This will significantly boost the security of deliveries and encourage a new infrastructure to be set up through the European operators' network drawing up a 10-year network investment plan whose implementation is controlled by the national regulators and monitored by the Agency. This offers all market participants the opportunity to get involved, on the basis of clearly defined procedures, in drawing up the network codes and proposing changes to them if their practical application shows that this is necessary. The conditions governing competition between suppliers are being tightened through the use of more stringent rules on information and the transparency of transmission operators' actions.
I would especially like to thank those who participated in the negotiations for supporting the proposals which I drew up on the 10-year investment plan and the development of regional cooperation initiatives. In addition, I am pleased that, as a result of the negotiations conducted, a better balance was achieved between the powers of the European Network of Transmission System Operators, the Agency for the Cooperation of Energy Regulators and the European Commission, with a view to creating a smooth-operating, efficient, competitive market.
I would particularly like to emphasise that there was close cooperation while working on the five pieces of legislation from the Third Energy Package. A general framework was also created where individual elements can complement and reinforce each other. I would like to mention the significant result of the active cooperation with my fellow rapporteurs: Mrs Morgan, Mr Mussa, Mr Vidal-Quadras and Mr Chichester. I also extend my thanks to the shadow rapporteurs who contributed to every stage of the negotiations with constructive and very useful suggestions. I must give a special thanks as well to the chairman of the Committee on Industry, Research and Energy and his secretariat.
Madam President, 2009 started with disruption to gas supplies for Bulgaria and Slovenia, along with a sharp reduction in volumes for other countries in Central and Eastern Europe. I believe that, based on the Third Energy Package, the unexpected proposals from the European Commission on providing new content for the gas supply security directive and the projects for connecting gas transmission networks supported by the Economic Recovery Plan, by the end of 2009, the European Union will be ready to counter any possible disruptions to supplies, thanks to more material resources and greater solidarity. I feel justified, based on the results achieved, in calling on all my fellow Members to support at second reading the common text reached with the Council, which has been presented to you.
Even though the labelling of tyres with respect to fuel efficiency has today been awkwardly scheduled between electricity and gas, we are discussing important and very tangible measures that are of direct importance to every consumer, every driver, in fact to most of us in Europe.
It is a concrete measure that will cost little or nothing and that will make a considerable contribution to attaining our ambitious climate objectives. The tyre of a car - I am not sure if you are aware of this - accounts for 20% to 30% of a car's total fuel consumption. It is therefore logical that that is where enormous potential for energy efficiency and for savings lies.
What are the specific steps we intend to take? We will try to encourage all car drivers, which is just about everybody, therefore, to monitor the energy efficiency and noise emission of tyres from now on. We will not obligate anyone; we will only inform people, as we are doing today with refrigerators, for example, by means of a clear label or a sticker. Who wants to drive around with B- or C-class tyres if they can also use an environmentally friendly A-class version? Moreover, an A-class tyre is more cost-effective in the long run. This is what is known as pure profit, profit for the consumer and, above all, profit for the environment.
I should like to quote to you one figure: an impact assessment has shown a potential saving of up to one and a half million tonnes of CO2. This corresponds to removing the CO2 emission from near enough one million passenger cars on European roads. Once this measure has reached cruising speed, the CO2 emission of one million passenger cars will have been eliminated, which is quite impressive!
Tyre manufacturers also stand to benefit, of course. Needless to say - and this is only logical - we consulted the sector when we came up with this measure. Surely, it makes no sense to impose new legislation on a sector that is particularly badly affected by the crisis in the car sector if this would involve extra outlay and red tape. These are arguments that hold water and that cannot simply be ignored. This Labelling Directive also benefits the manufacturers of quality car tyres, which is why we attach so much importance to monitoring its implementation, which is essential for creating an equal playing field, except that it is at a high level.
It goes without saying that environmental friendliness should never be at the expense of safety, and this is why we have tabled amendments to this effect. Safety remains our top priority, of course, where car tyres are concerned.
I should like to add a brief comment about the noise emission criterion. This is also included because, as you know, noise pollution is one of the banes of our time. As such, I very much welcome in this connection the fact that we have built in a cautious and viable criterion in order to further reduce noise pollution but, as I already mentioned, never at the expense of the safety of the car and the tyre.
I should like to conclude with a word about the time frame. In my view, we have reached an ambitious, yet reasonable, compromise. We are, of course, counting on car tyre manufacturers, as was the case with the CO2 emissions of the cars themselves, to introduce products onto the market that will meet the most environmentally friendly standards a lot sooner.
Commissioner, ladies and gentlemen, buildings are responsible for consuming 40% of primary energy and for creating 40% of greenhouse gas emissions. This is why the urgent implementation of measures to improve the energy performance of buildings is the most reliable, quickest and least costly way to cut greenhouse gas emissions. However, boosting the energy performance of buildings also offers huge potential for the EU's economic recovery through the creation of more than 250 000 new jobs, through the investments required to promote renewable energy resources and energy-efficient buildings and, last but not least, through improving the quality of life of Europe's citizens by reducing the cost of their utility bills.
The new Commission proposal for amending the existing directive stipulates removing the 1 000 m2 limit, setting certain minimum energy performance requirements for buildings and introducing a process for converging the minimum requirements established at national level, promoting buildings which produce locally a quantity of renewable energy equivalent to the primary energy consumed, and only financing from public funds the construction of buildings which comply with the minimum energy performance requirements.
Parliament has introduced the following important amendments: extending the directive's scope to include centralised heating and cooling systems, increasing the role of and standardising the format for energy performance certificates for buildings, devising a common methodology for defining minimum energy performance requirements, implementing in the case of public institutions recommendations contained in the energy performance certificate during its period of validity, new provisions on providing information to consumers and training to auditors and experts, as well as granting from 2019 construction permits for buildings which produce renewable energy locally in a quantity at least equivalent to the energy produced from conventional sources, along with introducing new provisions for inspecting heating or cooling systems.
I invite my fellow Members to visit the exhibition devoted to buildings of this sort - net zero buildings - which is being held in the European Parliament, organised jointly with the WWF.
Although the Energy Performance of Buildings Directive has been in force since 2002, its implementation in the various Member States has not been satisfactory. Member States have identified the lack of funding as being the main barrier to preventing the proper implementation of this directive. This is why the European Parliament proposed the funding of measures for the energy performance of buildings from the European Regional Development Fund, the creation of a European Fund for Energy Performance of buildings and the promotion of renewable energy sources through the contribution of the EIB, the European Commission and Member States, the possibility of using a low VAT rate for services and products relating to the energy performance of buildings, the development of national programmes which help boost the energy efficiency of buildings by adopting financial instruments and certain specific fiscal measures.
Last but not least, I would like to thank the shadow rapporteurs, the technical staff from the Committee on Industry, Research and Energy and the CFSP staff from the latter committee with whom I have worked outstandingly well. I await my fellow Members' comments with interest.
Member of the Commission. - Madam President, it is not easy in five minutes to give the Commission response to seven excellent reports, but I should not miss this opportunity to thank all the rapporteurs - Mrs Morgan, Mrs Ţicău, Mr Chichester, Mr Vidal-Quadras, Mr Mussa, Mr Paparizov and Mr Belet - and all the shadows. I also would like to thank Mrs Niebler who worked really hard to let us come to this report in a very limited amount of time.
I will start with the internal energy market because two years ago we started with an ambitious goal: to create a truly competitive and truly European energy market for the benefit of the citizens of the European Union. The tool to achieve this goal is the third internal energy market package for gas and electricity.
Today we are close to the adoption of this package and thus to achieving this goal. The trialogue has now succeeded in agreeing to the compromise. The Commission fully supports this compromise. If adopted tomorrow by plenary, it will give the European Union the clear regulatory framework needed to ensure a properly functioning internal market and to promote much-needed investment.
First, it will facilitate cross-border energy trade with the establishment of an agency for the cooperation of national energy regulators, with binding decision powers, to complement national regulators. This ensures the proper handling of cross-border cases and enables the European Union to develop a real European network.
Secondly, the new legislation will promote cross-border and regional collaboration and investment with a new European network for transmission system operators. EU grid operators will cooperate and develop network codes and security standards, as well as plan and coordinate the investments needed at EU level.
Thirdly, it will provide for more effective regulatory oversight from national regulators that will be much more independent and have all the necessary means.
Fourthly, it will ensure effective unbundling of the generation and transmission of energy so as to eliminate any conflict of interests, promote network investment and prevent discriminatory behaviour.
This legislation will also ensure greater transparency, thereby guaranteeing equal access to information, making pricing more transparent, increasing trust in the market, and helping to avoid any possible manipulation or any sort of manipulation of the market.
This is not just about a properly functioning internal market but more generally about ensuring that the EU can rise to the challenges we are facing in the field of energy: climate change, increased import dependency, security of supply, global competitiveness.
In particular, a functioning internal market is a key element of the EU's effort to tackle climate change. Without a competitive electricity market, an emissions trading scheme will never work properly, and our aims regarding renewable energy will not succeed.
The compromise reached also strikes a good balance between the positions of Parliament and the Council. The rapporteurs have already presented to you the key elements on which the political compromise reached strengthens the common position adopted by the Council in January 2009.
I would like to highlight a few key issues.
Parliament's call for stronger consumer protection and the fight against energy poverty is now enshrined in the legislative texts. Smart meters, allowing for consumers to be precisely informed of their consumption and promoting energy efficiency, are provided with a target of 80% of consumers to be reached by 2020. The powers and independence of national regulators have been strengthened, as well as the powers of the agency, and the rules on effective unbundling have been made more efficient.
Most importantly, we have also seen developments on the ground. A lot of companies have restructured their business and how they deal with networks and consumers. Today at the Hannover Messe, I saw that smart metering is making good progress and companies are taking these decisions on board.
Energy efficiency is definitely one of the key policies of the European energy policy. The building sector still has considerable potential to further improve its energy efficiency, at the same time creating new jobs and stimulating growth.
I warmly thank Parliament for its support for the Commission's proposal on the recast of the Energy Efficiency of Buildings Directive. The discussions and proposals demonstrate that Parliament shares the policy objectives and wishes to vigorously improve current performance. It is not an easy area, as there is a lot of subsidiarity, so we need to strike a good balance. The Directive provides a framework to upgrade the energy performance of the EU's buildings.
There is a lot of clarification, and this reinforces the effect of the directive, like the principles on the 'cost-optimal' method, requirements on control mechanisms and many definitions.
There is the issue of financing instruments that are very important for stimulating energy efficiency measures, but these need to be tackled in the appropriate legislation and initiatives. Consequently, the Buildings Directive is constrained in what it can do with respect to financial and fiscal issues.
Very efficient buildings, whether they are called low- or zero-energy buildings, or next-generation buildings, are a new feature introduced into the Directive by the Commission.
It is essential to make this provision ambitious but realistic, and with some flexibility given the EU's varied climate and economic conditions. Unified requirements like net zero-energy buildings would not exactly fulfil this requirement and would therefore be excessive.
Harmonisation is crucial for the internal market. I fully support Parliament's wish to have a single methodology for calculating cost-optimal levels of requirements. However, prescribing a common methodology for the energy performance calculation itself could be counter-productive, causing delays in the implementation of the Directive by several years due to the complexity of Member States' building codes.
This is therefore very complex and difficult legislation, but I very much rely on Parliament strengthening this legal instrument.
The rapporteur also spoke about tyres that can play a significant part in reducing road transport energy intensity and emissions. The combined impact of this proposal together with the type-approval legislation on tyres should bring around 5% fuel savings on the total EU fleet by 2020. This proposal will provide consumers with standardised information on fuel efficiency. It will also give information on wet grip, which is another essential parameter for tyres, and external rolling noise. By doing so, the label will pull the market towards better-performing tyres while avoiding improvements on one aspect being achieved at the costs of others.
The report which will be put to the vote this week will add some significant improvements to the initial proposal, such as the change from a Directive into a Regulation, which will reduce transposal costs and ensure that the same application date for the label applies to all. The inclusion of snow tyres within the scope of the label, with the adoption of a specific grading as soon as possible, will also benefit those driving in ice or snow conditions.
It is important that we find the best way of displaying the label. There is some discussion on this. We would very much like you to support our proposal to integrate the label on the stickers which are currently delivered with each tyre to indicate their dimension, load index etc.
I believe we have really made remarkable progress on the energy dossier during this legislation and, most importantly, it is supported by our citizens and by industry. Having been at the Hannover Messe, we have seen a huge drive from industry for energy efficiency, not only in the areas we have now legislated on, but also in other branches of industry such as different appliances used for end consumption and to produce tools for different types of industry.
Energy efficiency, energy and Europe: these are the key words for what we have achieved during this legislation. I would like to thank all those involved and particularly all Members of the European Parliament that supported this.
As a final word of apology, I could have another five minutes but I will use only one minute when I am given the floor for the second time. Thank you for letting me finish this speech.
Madam President, thank you Mr Piebalgs for your focussed speech. I believe that we can best measure the progress we have made by what we set as the goal at the beginning of the debate. I remember the situation at the start as being one in which Mrs Kroes presented an analysis showing that, despite several liberalisation packages at European level, the market power is held by fewer and fewer players - large energy companies - in ever more EU Member States, in other words the concentration is increasing in the energy sector in relation to electricity just as it is in relation to gas. I was therefore pleased at the start of the debate that both the Commission and then later the European Parliament said that the most effective instrument to combat this concentration - particularly in the electricity sector - is the separation of generation and grid.
I would make a bet with you today that without this separation - as you initially advocated - we will not manage to provide any real protection for consumers from arbitrary prices on the energy market. I am also willing to bet that this Parliament will discuss this instrument again in the foreseeable future, because what we are deciding on now will not be enough to break down this power and the dominant position of some large energy companies. It will not be enough to prevent electricity and gas prices rising ever higher, despite ever increasing profits in the energy sector. It will not be enough actually to provide the transparency and consumer protection promised here by many well-meaning Members of this House.
I have to acknowledge that these Members have fought very hard in this respect. However, I also have to say that it is the large companies and some of the Member States that have succeeded here, and not the far-sighted European politicians. I hope that you will accept the bet and then in four years' time we will discuss the next liberalisation step and we will actually talk about unbundling.
on behalf of the PPE-DE Group. - Madam President, I would like to thank Mrs Morgan for her report on the electricity markets. As a shadow rapporteur it has been a pleasure to work together with her, and I think it is fair to say that we have been able to achieve a liberalisation of the energy markets. At least, we have made some important steps, and thereby we have opened up the market. I think it is fair to say that the report on electricity also played the lead in the process that we are discussing here today.
I think it is important to state that this is also in contrast to those in different countries who would like to have more protected borders regarding energy markets. We have a debate in Sweden in which there are those who would like to have some sort of protectionism regarding the export of electricity. But that would hinder and damage all the things that we can achieve by an open electricity market.
It is by opening up the markets that we can do something about climate change and can make the best use of renewables and nuclear power. We can also ensure that we have a good supply of energy all over the Union, binding countries and markets together. I think the steps we are taking with this energy market package should be seen as important ones. Although there are more steps to be taken, we have contributed to the energy security of Europe and to the fight against climate change.
on behalf of the PSE Group. - Madam President, the third energy package is about harnessing the sector with the aim of providing more security and transparency, as well as sustainable and affordable energy for all European citizens and enterprises. It is about facing the energy challenges in front of us. It is about reducing Member States' dependency on single outsource countries. It is about more customer and consumer satisfaction. It is about avoiding market distortions, especially between those countries which produce cheaply and those countries which wish to buy cheaply, which are not necessarily the same. It is about attracting investors in the field of energy.
The European Agency will have a key role to play and, as my colleague the rapporteur, Mr Chichester, has said, we have achieved a strong and independent agency and we have been able to increase the role of the European Parliament to satisfy those targets which I mentioned above. I think it was wonderful working together. Somehow it is a pity that we are ending this energy package.
Madam President, Commissioner, ladies and gentlemen, in September 2007 the European Commission presented its third energy package in relation to the operation of the internal market. Very quickly, the debates began to focus on the important, though not exclusive, issue of separating the activities of producing and transporting energy.
The issue of network ownership, which in my view was insufficiently dealt with at first reading, seems to have been taken more seriously. The coexistence of different options, including the infamous third way, now enhanced and clarified, strikes me as being a good thing - which is an obvious statement given that I was co-author of this amendment.
Fortunately, however, summing this third package up as ownership unbundling would be a mistake. The progress made is real: more rights for consumers, more powers for regulators, more cooperation among regulators, 10-year investment plans, more transparency to facilitate the development of renewables, more technical cooperation among network operators, and also tools for better consumption, such as smart meters.
This is a further step towards European solidarity. The 'third-country' clause, despite appearing less sensational than that initially drafted by the Commission, does explicitly state that a Member State has the right to refuse to certify an operator if certifying it would jeopardise the security of its energy supply or that of another Member State.
I do perhaps have one regret concerning the Agency for the Cooperation of Energy Regulators: our wish would have been to create a strong, independent agency that is capable of taking decisions without the support of our body. We came up against the infamous Meroni judgment. Let us not delude ourselves: the construction of a true European energy policy will require yet more advances, and institutional ones in particular.
The security of supply, the fight against climate change, the regulation of markets: all of these objectives should be pursued with a pragmatic, not dogmatic, approach.
What European citizens expect is not the application of economic theories, but concrete evidence that the opening up of markets will benefit them, by giving them the freedom to choose their suppliers, and reasonable, stable and predictable prices.
I am grateful to my fellow Members, to our commissioner and to the Council for this constructive effort.
Madam President, Commissioner, speaking in this debate on behalf of the Union for Europe of the Nations Group, I would like to draw attention to four points.
Firstly, we should assess positively the solutions which aim to separate production and sale of electricity and gas from their transmission. This should allow competition between producers of energy sources and so a reduction in the price of services.
Secondly, it is important that particular Member States which are obliged to introduce separation of energy production from its transmission can adopt one of three models for this: the greatest possible division of ownership, handing over network management to an independent operator, and the option of retaining integration of production and transmission of energy, but only if conditions are met which ensure that these two parts of the business will in practice operate independently.
Thirdly, the solutions regarding strengthening the position of the consumer in the electricity and gas market deserve emphasis, and especially the option to change energy supplier within a maximum of three weeks without incurring any additional charges.
Fourthly and finally, also worthy of special notice are the solutions which have a social dimension, requiring Member States to give assistance to electricity and gas consumers who cannot afford to pay their bills.
on behalf of the Verts/ALE Group. - Madam President, first, on the Ţicău report, the Greens will vote for it: it has a green mark, and I thank all the team who negotiated.
I want to spend the few seconds I have here on internal markets. It is already clear this evening that we need a fourth package on liberalisation, with five items: firstly, ownership unbundling for pipelines and grids; secondly, access to storage of electricity and of gas; thirdly, more power for the EU Agency for the Cooperation of Energy Regulators; fourthly, public ownership of the power exchanges, because otherwise it will never function; and fifthly, we need a specific cartel law for infrastructure-based economies.
Although Eluned Morgan has fought hard for the consumers, consumers can only gain when the wholesale market is functioning. Enel is taking over Endesa, RWE is taking over Nuon and Vattenfall is taking over Essent. We will end up with 10 mega-players who do not have any interest in either an environmental agenda or a consumer agenda. This will be a cartel, and to face this cartel we need stricter laws. In this sense we have a defeat this evening, orchestrated by Mr Reul, Ms Niebler and others of their like. It is a big victory for the energy oligopolies and it is a defeat for consumers in Europe.
Ladies and gentlemen, it is not possible to cover the entire energy package in a short space of time. Despite that I would like firstly to thank everyone involved in producing the documents we have on the table. However, let us be realistic. The result is still far from perfect. Nevertheless, I believe it was impossible to achieve more at this point in time. The fact that the current Parliament is approaching the end of its mandate has undoubtedly played a part. Personally, I would like to speak mainly about the document presented by Mr Chichester on establishing an Agency for the Cooperation of Energy Regulators. As the shadow rapporteur I have been advocating, among other things, that the agency should contribute to the setting up of regional markets. In the meantime it has not been possible to fulfil more beneficial plans such as the creation of a supra-national pan-European regulator.
I have also been urging confirmation of the original Commission proposal to retain the principle of 'one member, one vote' for decision-making in the Council of European Energy Regulators. This is very important for small EU Member States. The attempt mainly of the big States such as France and Germany to push through a so-called weighted ratio of votes would disadvantage small countries. For example, the principle of 'one member, one vote' makes the Czech Republic and other countries better able to oppose efforts made by some large grid operators to dominate the market. In this context I am pleased that my efforts have not been in vain and I consider this a success for the Czech Presidency.
Not everything concerning the Agency for the Cooperation of Energy Regulators was brought to a conclusion. For example, the issue of its headquarters remains open. Personally, I would be delighted if the agency could be located in Slovakia, which is interested in it. However, the least acceptable solution would be the so-called provisional option under which the agency would remain in Brussels, which already has plenty of agencies - including some that were originally supposed to be there only on a temporary basis.
Madam President, from time to time I have heard the single electricity market on the island of Ireland held up as an example of such concepts in action. Judged by what matters most to consumers - namely price - I have to say it is not a success. When Minister Dodds launched it, he promised efficiency savings and enhanced competition to help minimise the wholesale costs of electricity, with the vast bulk of the benefits going to the consumer. This rings rather hollow now, not least to the consumers from Northern Ireland who are in the public gallery listening to this debate.
In my view, part of the problem is an ineffective regulatory process that is too aligned to the industry and too excusing of continuing high prices, even when the price of oil has radically fallen. Forward buying at the top of the market, giving sky-high prices today, barely raises a whimper from the regulator, leaving hard-pressed consumers without the relief that he should be providing.
(DE) Madam President, Commissioner, ladies and gentlemen, we agreed that we wanted to ensure that citizens got greater security of supply with regard to energy, that they had sufficient energy and that they were able to buy energy at reasonable prices. We did not agree as to the instruments with which we can best achieve this.
However, today we have a result that we can be proud of and that is constructive and discriminating, because the matter is complicated and there is no simple answer to it. The solution is that we must ensure that more money is invested in the energy sector, in grids, in interconnectors and in new power stations. This is a very important consideration and the necessary capital must be made available for it.
On the other hand, we must ensure that those companies providing the energy are monitored and that true competition is created. I believe that it was the right solution to approve different models for the organisation of the enterprises, while at the same time ensuring that we have effective monitoring, a strong agency and solid cooperation between regulatory authorities and making sure that companies cannot simply do whatever they want to. The fact that completely different provisions can be made - including tailored to particular national circumstances -is a clever solution. If used correctly, it may also be a future-proof solution and one that will take us a significant step forward. Moreover - and this is true - during our process and the discussions we had in the Member States, we could already see changes taking place. The situation is no longer the same as it was at the start of the survey carried out by the Commission. The data and facts are now already much more diverse and we have already made significant progress, but what we are about to adopt now will take us another step further.
(DE) Madam President, Commissioner, ladies and gentlemen, I have already said in a smaller round that this debate on the energy package is not necessarily an issue of black or red, left or right. It is, however, full of ideology. We have seen this again today. I would like to bet my fellow Member from Germany, Mrs Harms, that in four years' time we will not be tabling a fourth package, but will be managing with the instruments that we have: regulating the market, making the grids more accessible - things that have already been successful in the Federal Republic of Germany. It is possible to see positive examples. I am in favour of us simply keeping things as they are and using the instruments that have been given to us, ensuring that they are implemented.
Secondly, I would like to argue in favour of the newly founded Agency for the Cooperation of Energy Regulators receiving and utilising definitive powers and applying best practice from the Member States. If that happens then I have no doubt that we will achieve a good result.
(PL) Madam President, a debate on the energy package for the internal electricity and gas market is very much needed. In order to function well, the regulations should provide answers to several questions, including the following. In the future will there be one common energy market in the EU, or will we have to coordinate national markets? What form of energy will provide, over the next 30 years, stable and sufficient supplies of energy at relatively low prices, because this is important for the EU economy and its citizens? Which sources of energy will best limit the greenhouse effect and reduce the costs of its control?
Unfortunately, action taken to date in this area has not been transparent and convincing, which may produce unfavourable results for citizens and the economy over the next 15 years.
(PL) Madam President, the third energy package was intended first and foremost to serve customers in our continent, and this has been achieved - the customer is the most important. However, it was also necessary to take account of the fundamental interests of energy producers. We were faced with two important problems.
Firstly, security of supply - and this has been achieved. In my opinion, compared with the first and second packages a significant advance has been made. Creation of a common market for energy is becoming a fact, and the principle of solidarity is today in evidence. We can also, when this is required by our security needs, invest outside the borders of the EU.
Secondly, the principle of open competition in the European energy market. This has not been fully achieved, and it may be necessary to think of further, more specific solutions. However, from now on we must ensure that conditions in the European market for investors from third countries are the same, and not better, as for investors from Member States, and that our energy concerns can compete on a mutual basis and invest freely outside the European Union.
I would like to stress that the third package is a major political event, not only a technical and economic one, and we really should recognise it as a great success of the European Union.
(DE) Madam President, I believe that in this case - I was shadow rapporteur for my Group for the gas sector - a compromise has been found that we can agree to for the other sectors too, because we did not look to the market in an ideological way, but thought in practical terms. A common European market means, above all, that we give the national regulators more opportunity, more power, and that we establish common European criteria, so that no one regulator makes completely different decisions to the others and we do not have a situation where one is dependent on the government and the others are not and we have a European agency, which, in cooperation with the Commission, can really work towards forming a European market.
The second very important aspect is the fact that the role of the consumer is strengthened, something that in principle is reflected in several provisions, although I would have liked to have seen it in more. It is about consumers having opportunities and rights and finding transparency in this important supply sector. Both of these conditions are met and I am therefore voting in favour of this package.
(LV) Commissioner, ladies and gentlemen, last winter strikingly demonstrated the extent to which we are dependent on gas imports and how this dependency is used as a foreign policy instrument. I would therefore like to emphasise, in particular, the need to develop, as quickly as possible, a united, open and effective internal market in natural gas in the European Union, producing a code of regulations for the network in order to ensure transparent cross-border access to supply networks, to enable long-term planning and development. The long-term plan should include both gas supply networks and regional interconnections. Improvements need to be made to the regulations in order to guarantee non-discriminatory access to infrastructure. At the same time, I would like to lay particular stress on the need for the diversification of energy sources, through the development of genuine incentives for the more widespread introduction of renewable energy. Since buildings account for 40% of the European Union's total energy consumption, an emphasis on the use of renewable energy in buildings is of prime importance for their energy efficiency, economy and insulation. European Union, national and local government measures, as well as financial incentives, must be linked together in a single system. Thank you.
(SK) Before proceeding to a number of aspects of this report I would like to thank the rapporteur, Mrs Ţicău, and the other shadow rapporteurs for their cooperation in compiling the report.
My interest and the interest of my political group was for this report to provide good preconditions for a speedy final agreement between the Commission, the Council and Parliament on practical measures for improving the energy performance of buildings in the various Member States.
In this connection, I must say that I was critical of some of the proposals, which amount to pointless bureaucratic measures and excessively ambitious binding targets for individual Member States and which in the final analysis would seriously hinder the practical implementation of much-needed projects. One significant aspect of this report is the agreement on a single harmonised methodology for calculating the most cost effective energy performance, which forms the basis for Member States to specify their minimum standards and which also respects regional variations in climate.
Finally I would also like to mention the aspect of financial support, which is essential for implementing measures to improve energy performance in the various Member States. I agree with the proposal to establish a European fund in cooperation with the European Investment Bank which would create conditions for generating financial resources to create national or regional funds through the so-called leverage effect. I also applaud the proposal to encourage better use of the Structural Funds for the purpose of improving energy performance in the various Member States.
In conclusion I would like to emphasise a very important fact, which relates to the speedy and careful examination of energy performance improvement measures in the various Member States. The revival of the energy performance of buildings sector, except for a striking reduction....
(The President cut off the speaker)
(FI) Madam President, I would particularly like to thank the rapporteurs, who are talking over there. This is an important stage that we have reached. We are on the right path, although, as has been said, today nothing is enough. We have a lot of work ahead of us.
Smart meters, the need to have a viable and open energy system, the need for genuine competition: these are the words and phrases we think are important, and that is also true of the rights of the consumer. Energy poverty has become a serious issue. The price of energy is rising; it is an expensive commodity, and that is why people's rights have to be guaranteed. For that reason we are making energy a public service with this legislative package. As far as my group, the Socialist Group in the European Parliament, is concerned, it shows that we are defending the interests of consumers and therefore making the market as transparent as possible. Let us make further headway along this route. Thank you.
(Applause)
Madam President, from the beginning of our negotiations on the Belet report we found that all the stakeholders - from the tyre manufacturers to the environmental lobbyists - were broadly in agreement on the need for this legislation. I would like to congratulate the rapporteur on the way he has dealt with this particular report and the way he has worked with the shadows.
I believe this legislation is needed right now. It will give a boost to the car industry at what is a very difficult time. I recently visited Michelin in Stoke and Jaguar Land Rover factories in my constituency, where I saw how research and development into green technology is already very much in place. Any support the industry receives during the downturn must focus on the requirements to adapt to the environmental challenge.
Legislation such as this will ensure our manufacturers become world leaders in the technology we so urgently need. It is a win-win proposal, because it will also help the consumer by providing much-needed clarity. Tyres are not cheap, yet most individual buyers are forced into uniform purchases. This information will help make the move towards goods that reduce emissions as well as noise pollution. Through this proposal we can promote a truly competitive market in greener goods.
(RO) Commissioner, the first benefit which citizens will enjoy in the new free market set-up is rooted in the very essence of the concept of democracy. I am talking about freedom. Efficiently operating markets which offer newcomers the opportunity to provide energy services to citizens will be a beneficial alternative for consumers. In fact, their role will change from being passive beneficiaries of a service to becoming active players in the market. For instance, they will be able to change supplier if the services are of poor quality, if the electricity supply is disrupted or if prices are too high. The freedom of choice will enable consumers to become actively involved in the battle against climate change, as they will be able to choose suppliers which offer renewable energy with low carbon emissions. The new package of measures will entail lower prices, innovative products and an increase in the quality of services. Another way in which citizens will benefit after deregulation of the energy sector is through energy supply security. I welcome the inclusion in the new legislation of special measures for protecting vulnerable consumers.
(SL) The European Parliament has rightly put the consumer at the heart of its negotiations, because what the internal market needs is a consumer with more rights and one with access to clear information. The consumer must have the option of choosing his or her service provider, which is why he or she also needs a smart meter.
I am pleased that we have reached agreement on this extensive and professionally demanding dossier. However, I think that the negotiated compromise on ownership unbundling still permits major organisational differences between electricity and gas markets in the various Member States. I also hope that, with the mechanisms and provisions contained in this package, such as greater independence for national regulators, we will manage to overcome these differences and re-establish a single market for electricity and gas.
(PL) Madam President, for the success of an undertaking like the creation of a uniform energy space, common and coordinated investments in the energy infrastructure are essential. A key task is to increase the generating capacity of European power stations and develop the cross-border network. At the same time the good of the environment and the guidelines of the climate and energy package should be kept in mind. Another challenge which appears when harmonising the EU energy market is the matter of ensuring security of supplies of energy sources from outside the EU.
For economic reasons as well as for reasons of security it is necessary to strive for diversification of supplies and increase efforts to develop the European energy system. Finally, there is a fear that opening the energy market fully to competition may be a danger to the poorest people of the EU, who often are not able to pay their bills regularly. It is worth considering at this point possible instruments which would guarantee that such people will not have their electricity cut off.
(BG) Madam President, I was the shadow rapporteur for the gas market on behalf of the Committee on the Internal Market and Consumer Protection. I believe you will all agree that the biggest achievement of the Third Energy Package is the protection afforded to Europe's consumers and citizens. This is the first time that such texts have been drafted clearly. I would like to focus particular attention on the definition of fuel poverty and on making it impossible to cut off supplies, as well as on the possibility of switching suppliers free of charge and on easy-to-understand, transparent agreements. However, the future of this legislation lies in providing even stronger guarantees to consumers, protection measures for vulnerable people, as well as in greater transparency and comparability in terms of contractual relations. The next basic question facing us MEPs will be about prices and measures for regulating them at a time when they are steadily rising. I believe that this legislation will continue in this direction in the future.
(DE) Madam President, Commissioner, I would like to congratulate you on this package in particular. It represents a major step forward for our citizens in Europe. You will all feel the effects in your own purses and your own accounts. It is also a major step forward for small and medium-sized enterprises, because they need to become more competitive, particularly now during the economic and financial crisis, and this type of energy package is the right approach to dealing with this.
The fact that we will have a European regulator to help each Member State's enterprises to be treated on an equal basis in the other 26 Member States and that the energy suppliers on the other 26 markets will have new opportunities is an important aspect of this regulation, resulting in the creation of completely new opportunities.
With regard to the legislation on passive and active houses I would also like to say that our careful attention to the efficiency of buildings will hopefully result in the creation of new jobs in this area in the future.
Mr Stolojan, since you have been such a presence in this debate, even though I told you that the number has been exceeded, I think that your responsible approach and your presence should be rewarded, and so, as an exception, I am giving you the floor for one minute.
(RO) Madam President, I would like to congratulate all the rapporteurs for the excellent job they have done. I am sure that we are all wondering why we still do not have a single market for electricity or a single market for natural gas. This is where I think that every Member State which has not yet fulfilled the provisions of the European directive should do so.
Secondly, I welcome the decision to set up the Agency for the Cooperation of Energy Regulators and I would like to advise the European Parliament that Romania has applied to provide a venue for hosting this agency.
Member of the Commission. - Madam President, I promise that this will be very short. I am satisfied with the package that is to be adopted. There is no ideal legislation. This is legislation that is being adopted by debate and through compromises. We started very much divided, but at the end of the day the Council adopted the proposal practically with unanimity.
In Parliament's Committee on Industry, Energy and Research there was a huge majority in favour of this compromise. That means that we have got it right.
I know that now there is a lot of work to do in terms of implementation, follow-up and the Agency's needs, but we really have provided the basic instruments for our citizens.
Thank you very much for the work done. We can be really proud of it.
rapporteur. - Madam President, I would like to thank colleagues once again for their cooperation. I would also like to thank Bethan Roberts and René Tammist who have been a great help in preparing this report.
This is my swan song after 15 years in the European Parliament, and I am delighted that we have made such a significant improvement in the energy markets on behalf of the European public. It is far from perfect but it is definitely a step forward.
I think that the energy crisis will become more acute in future years, so getting the right market framework in place, and creating the right kind of incentives for the right kind of investment, is crucial. We need an estimated EUR 1 trillion worth of investment in the markets to stop the lights from going out in future.
But there is a huge amount more to do. You know that there are 12 countries in the European Union where one company dominates 70% of the electricity market. What we have at the moment is the worst of both worlds. We think we have competition, but what we have is the massive power of very large companies dominating certain markets. It will require action on the part of national regulatory authorities and competition authorities to make sure that we do not continue in this way.
The real challenge in future will be implementation. Let us not forget that there are many EU laws that already exist in the energy markets, and it is precisely because these laws were not being respected that the revision of this law needed to take place. Whether we need a fourth package or not will depend on the Commission ensuring implementation and good policing of these new laws by national regulatory authorities and competition authorities. So let us see a bit of action from the Commission, and also from the national regulatory authorities.
rapporteur. - Madam President, can I first of all say that my colleague Mr Vidal-Quadras sends his apologies? He is not able to take up his slot. He has urgent business elsewhere, but he asked me to say - which was very nice of him - that the two of us agree that I will speak on behalf of our group.
I would like to pick up one or two points that have come up in the debate. The first is the colleague who expressed concern that we will end up with a concentration of power in very few utilities. Should that happen, the Commission possesses powers under the competition rules to address that, and we have precedent in other parts of the world, including the United States, where they have tackled entrenched monopoly or dominant market power. So that is the ultimate resort, should this legislation fail.
Should we come back for a fourth package? I have to remind the Commissioner that I urged upon him caution in embarking upon the third package: that it would be better to wait and see what the second package achieved once it was implemented. I think now we must allow time for this package to be transposed: to implement it and see how it works before deciding whether anything is needed.
I have to say that my disappointment about our lack of success in tackling ownership unbundling is offset by my optimism about the possibility of the Agency imaginatively using the powers that we have given it to deal with the situation, and I would like to thank my other colleague who demands more power for the energy regulators.
Market forces are already moving in this direction. Two German utilities are divesting themselves of their transmission systems because they have realised there is better value in doing that.
Finally, could I restate the case for competition? It means better value and service for consumers, and it means a more efficient use of resources. That is why it is a good thing to do.
Madam President, ladies and gentlemen, a very strong feeling has emerged from this joint debate: great satisfaction at having created, in the shape of this third package from the Committee on Industry, Research and Energy, a package that is important for European citizens. It will naturally not be the last package, because - as you know - there is a huge impetus towards the use of alternative sources of energy, such as renewables and nuclear energy. Over the next 10, 15 or 20 years, however, it will certainly provide for the demand and need for energy and will provide for, and of course protect, consumers, particularly the most vulnerable ones.
I believe that Mrs Morgan, myself and all the other Members involved have played a significant role in the protection of vulnerable consumers, giving considerable powers to both the national and regional authorities, which can, at times of crisis, make changes - I am not saying that they can give energy for free - but they will certainly be able to make changes and permit a continuous supply of energy.
The other fundamental point is this: that Europe's population is unaware of all that we have done at the Commission, the Council and in Parliament on this package, which is of crucial importance for energy consumers - you saw what happened last winter. I think there is nothing worse than not letting those who benefit from a major project know about it. I think that the task that should fall to the Commission, the Council and Parliament, even before we concern ourselves with the application of this package, is to let consumers know that the package exists, let them know what has been done for them, on their behalf and, once again, for them.
rapporteur. - Madam President, like my colleagues I would like to say that, although it is not perfect, the third energy package is a very good basis for developing our common market, especially in gas, and for enhancing gas security.
For countries like mine, which is a small country in the European Union, to reach a compromise on ownership unbundling is very important, because it gives us an assurance that we can still ensure our energy security within the context of the whole package of the enhanced rules, transparency, the third-country clause, and all the other components of the package that will give us the opportunity to put the issue of energy security at the forefront.
The package also gives an assurance to consumers that they can pursue their rights, and it creates a better competitive framework for the development of the energy markets and for their efficient functioning. This package depends on implementation, as my colleague Eluned Morgan has just said, and I do not believe that the fourth package is the solution. Rather, the solution is exact implementation and solidarity among Member States in creating the market, especially by developing new initiatives for regional cooperation, especially for countries most vulnerable to energy supplies and to countries that, for the moment, are part of energy islands.
With regard to the labelling of energy-efficient car tyres, a measure that ended up in this package, I should like to add a word about the costs. This is a measure that is of hardly any cost to the tyre industry, and therefore also to the consumer. The cost to the manufacturer has been estimated at less than EUR 0.01 per tyre, which is negligible, in case anyone were to feel inclined to voice any criticism. Any added cost resulting from the purchase of energy-efficient car tyres will, according to calculations, be recovered within eight months. This is when both the car driver and the environment will start feeling the true benefits.
Having said that, I should like to stress the fact that it is essential that this measure be applied equally across all Member States and also to all manufacturers in the EU and beyond. That is why we would prefer to see a regulation instead of a directive.
In conclusion, we realise that, whilst there are still differences of opinion among some groups in this Parliament on a number of aspects, we hope that this measure will be endorsed by a large majority tomorrow. At cruising speed, we will, with this simple measure, be able to save a volume of CO2 emissions equivalent to removing one million passenger cars. It goes without saying, therefore, that we should introduce this measure sooner rather than later.
I should like to finish off with a word of thanks to the shadow rapporteurs, Mrs Chambris from the European Commission and Mr Sousa de Jesus from the Group of the European People's Party (Christian Democrats) and European Democrats for our excellent working relationship.
Ladies and gentlemen, the proposal amending the Energy Performance of Buildings Directive is one of the most important measures which Parliament has adopted, in terms of both increasing European citizens' quality of life and promoting the EU's economic recovery. Europe's citizens are expecting action and concrete solutions to the problems and very specific needs which they have.
I personally believe that an increase of up to 15% in the European Regional Development Fund rate, which can be used by Member States to fund energy performance in residential buildings, is a necessity. This would offer Member States greater flexibility and the opportunity to use the mid-term review next year on the way the Structural Funds are used so that they can redefine the operational programmes accordingly, with the aim of achieving better absorption of the Structural Funds.
I would like to emphasise that this directive has very great potential for creating new jobs: roughly 500 000 jobs could be created at European level, with major implications for the regional or national labour market.
Commissioner, I hope that you will continue to support this, including the introduction of a minimum rate from the European Regional Development Fund for energy efficiency in buildings, in the future at least. I would like to thank once again the shadow rapporteurs and staff from the Committee on Industry, Research and Energy and also fellow rapporteurs who have supported us and with whom I have enjoyed excellent cooperation.
The debate is closed.
The vote will take place on Wednesday 22 April 2009.
The vote on the report by Mrs Ţicău will take place on Thursday 23 April 2009.
Written statements (Rule 142)
Not very long ago, moving into a home made of prefabricated concrete was seen by many millions of people as a move up the social ladder and an improvement in standard of living. Cheap energy meant that no one worried about heating costs.
Today nearly 100 million people live in prefabricated buildings. I would like to ask the European Commission to give extensive aid from European Union funds to the modernisation of these buildings and entire housing estates, especially in Central and Eastern Europe. Money should be found for this purpose as part of the mid-term review of the 2007-2013 Financial Framework. The existing limit on housing expenditure of 3% of the European Regional Development Fund allocation is decidedly too low.
The large-scale modernisation and revitalisation of prefabricated buildings and housing estates in the EU will reduce expenditure on heating, raise the standard of living, create tens of thousands of jobs and reduce energy consumption. This will translate directly into the kind of reduction in greenhouse gas emissions which will bring us closer to one of the 3x20 objectives.
Support for the modernisation of existing prefabricated buildings should be an assignment for the European Parliament in the new term. Demand for this type of service can play a large part in overcoming the current economic crisis and unemployment, as well as in the fight against poverty.
in writing. - Energy costs are growing at an alarming rate, contributing to a substantial increase in energy-related poverty across the EU. However, the market price of energy is only one side of the problem. There is a significant, additional financial burden on consumers due to energy market inefficiencies and distortions. For example, in Malta consumers and businesses saw an exorbitant increase in their energy bills when the price of oil was at its high, but there was no decrease even when the price of oil dropped more than half. What we need is an EU-wide policy to protect consumers and SMEs from pricing malpractices carried out by public utility companies. One solution may be a national independent regulator which would create the necessary checks and balances against any abusive or non transparent conduct by private traders and/or government owned entities in respect of any price increases on public utilities like gas, electricity, water, airport charges and others.
This should be implemented through improving the existing E.U. legislation and directives involving consumer protection especially to ensure:
Better standard of transparency and rationality governing price increases as well as better access and information regarding consumer rights.
Less costs and less bureaucracy for the consumer who has a genuine case in order to seek redress.
In our view, it is of major significance that the European Parliament can already approve the Third Energy Package at second reading. The new regulation may boost competition in the EU electricity and gas market. However, we cannot proceed with adopting the proposal without mentioning that the final regulation has lost a great deal in terms of its ambition, compared to the Commission's original proposal.
During the package's negotiation, the subject of separating production and system operations generated the most heated debates. The final outcome of this will have a fundamental impact on the EU's energy market structure. In my view, the compromise agreed by the Member States will not result in transparent regulation in this area, given that Member States can also apply three different separation models. This will also result in major differences breaking up the EU energy market.
At the same time, I welcome that the Council's compromise reflects Parliament's numerous consumer protection proposals. Measures such as the option to switch supplier within three weeks, more detailed billing information and the simplification of compensation procedures will make the benefits of market deregulation feel tangible to a larger number of citizens. Another important development is that the new regulation will make it more difficult for third countries to attempt to purchase energy. Thanks to this fact too, the pending adoption of the energy package will mark an important step along the path towards creating a common EU energy policy.
The cost and reliability of energy supplies are key factors not only for the competitiveness of the EU but particularly for the well-being of its citizens. For this reason the European Parliament has placed the consumer at the centre of its third energy package. In order for consumers to benefit from this important legislation, Parliament has revised and improved the directive on the energy performance of buildings, which accounts for around 40% of EU energy consumption.
Planners and building inspectors will receive appropriate guidance from this directive. I attach great importance to the method for calculating optimal cost and specifying minimum economic efficiency requirements for the structural components of a building's thermal insulation and services, as well as the application of these calculations both to new and existing buildings. The targets for buildings with zero net energy consumption constitute a significant part of the reworked directive.
I welcome the creation of a European fund for energy efficiency and renewable energy to support the implementation of this directive. Up until now, limited use of the Structural Funds has been authorised for the energy performance of buildings only in the new EU-12. That option is now extended to all Member States. At the same time the maximum share of ERDF resources in these projects is increased from 3% to 15%.
In order to ensure successful implementation of the directive it is essential for Member States to consult with representatives of local and regional authorities on all aspects arising from the directive and also with consumer protection groups.
I would like to thank the rapporteurs who worked on the drafts of the energy package, especially Mrs Morgan, who did a great deal of important work in the area of consumer protection. I am particularly glad that the new package also devotes attention to the question of energy poverty. Member States that have not yet done so, including my home country, Estonia, should prepare a state action plan to fight energy poverty, in order to reduce the number of people suffering from energy poverty. This is especially important in the present economic conditions. There is a serious need to deal with this question in Estonia, because heating bills have increased considerably in recent years. Direct support to less well-off consumers, as is provided in the United Kingdom, is one important measure, although the energy efficiency of buildings could also be improved, and that would be particularly effective in Estonia.
There are many challenges facing Europe connected with short-, medium- and long-term supply and demand for energy.
We, the European Community, have set ourselves a very ambitious task. By the year 2020 we are going to reduce greenhouse gas emissions by 20% and energy consumption by 20%.
In connection with this I think we should pay particular attention to the matter of the energy performance of buildings, since they account for as much as 40% of our total energy consumption.
In saying this, I would like to express my support for the rapporteur. I think that we should organise an information campaign with the objective of making citizens aware of the possibility of saving money by insulating buildings, and we should also appeal to the governments of all the countries of the Community to make subsidies available for this initiative. We should draw up a list of uniform minimum building insulation standards for the whole EU.
I also support extending use of the Structural Funds to include work connected with the energy efficiency of buildings in all countries of the Community, and increasing the amount which can be allocated from the European Regional Development Fund for projects in this area from 3% to 15%.